Opinion by
Lawrence, J.
The court, in accordance with the established facts, held the paperweights and tape measures in question to be household utensils and therefore dutiable at 40 percent under paragraph 339, following Woolworth v. United States (26 C. C. P. A. 221, C. A. D. 20) and Abstract 43372, respectively. The brass base shells, following New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607), were held dutiable at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs.